 

 

 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

May i coro

 

 

 

UNITED STATES DISTRICT COURT — b-------- ==
Freee Be Roa
SOUTHERN DISTRICT OF CALIFORNIA — | SQUTHE MK DEPUTY

 

 

 

BY .
UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
MAX BECK (1)

Case Number: 3:17-CR-00090-AJB

Joshi A. Valentine
Defendant's Attorney

 

 

REGISTRATION NO. 60210-298

[] -

THE DEFENDANT:

XX] pleaded guilty to count(s) One and Seven of the Indictment.
was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title and Section / Nature of Offense Count
18:1341 - Mail Fraud (Felony) 1
18:1028A - Aggravated Identity Theft (Felony} 7

The defendant is sentenced as provided in pages 2 through 4 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L} The defendant has been found not guilty on count(s}

 

] Count(s} Remaining Counts of Indictment are dismissed on the motion of the United States.

 

(<] (Assessment: $100.00 as to each Count)
Total Assessment $200.00

4 IVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
Xi Fine waived L] Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

March 4, 2019

CL f Sentence L ,

IN. ANTHONY JF. DSIRE
UNITED STATES pistayct fo

 

3:17-CR-00090-AJB

 
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MAX BECK (1) Judgment - Page 2 of 5
CASE NUMBER: 3:17-CR-00090-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served as to count 1; Time served as to count 7 Terms to run concurrent.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
OO at AM, on

 

 

 

Cas notified by the United States Marshal.
q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
CL] onor before
LC] as notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:17-CR-00090-AJB
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MAX BECK (1) Judgment - Page 3 of 5
CASE NUMBER: 3:17-CR-00090-AJB

Upon

SUPERVISED RELEASE

release from imprisonment, the defendant shall be on supervised release for a term of:

3 years terms as to each Count to run Concurrent.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.

For offenses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, if applicable.)

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon,

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 3583{a)(7) and 3583(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)

The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any

such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment.

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply

with any special conditions imposed.

1)
2)
3)
4)
5)

6)
7)

8)
9)

STANDARD CONDITIONS OF SUPERVISION

the defendant shall not leave the judicial district without the permission of the court or probation officer;

the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

the defendant shali answer truthfully ali inquiries by the probation officer and follow the instructions of the probation officer;

the defendant shall support his or her dependents and meet other family responsibilities;

the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

the defendant shall refrain from excessive use of alcohol and shall net purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

the defendant shall not associate with any persons engaged in criminai activity and shalt not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband

observed in plain view of the probation officer;

11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
[2) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of

the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement.

3:17-CR-00090-AJB

 
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MAX BECK (1) Judgment - Page 4 of 5
CASE NUMBER: 3:17-CR-00090-AJB

SPECIAL CONDITIONS OF SUPERVISION

1. Provide complete disclosure of personal and business financial records to the probation officer as
requested.

2, Not engage in the employment or profession of a fiduciary capacity.

3. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
of credit without approval of the probation officer.

4, Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly
or indirectly, including any interest obtained under any other name, or entity, including a trust, partnership
or corporation until the fine or restitution is paid in full.

5, Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
owned, directly or indirectly, including any interest held or owned under any other name, or entity,
including a trust, partnership or corporation.

6. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

7. Submit person, residence, office or vehicle to a search, conducted by a United States Probation Officer at
a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence
of a violation of a condition of release; failure to submit to a search may be grounds for revocation; the
defendant shall warn any other residents that the premises may be subject to searches pursuant to this
condition.

8. Resolve outstanding warrants within 90 days.

Additional Special Condition

Be monitored for a period of (12) MONTHS, with the location monitoring technology at the discretion
of the probation officer. The offender shall abide by all technology requirements and shali pay all or
part of the costs of participation in the location monitoring program, as directed by the court and/or the
probation officer. In addition to other court-imposed conditions of release, the offender’s movement in
the community shall be restricted as specified below:

(Home Detention)

You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
obligations; or other activities as preapproved by the probation officer.

3:17-CR-00090-AJB

 
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MAX BECK (1) _ Judgment - Page 5 of 5
CASE NUMBER: 3:17-CR-00090-AJB

RESTITUTION

The defendant shall pay restitution in the amount of $95,000.00 unto the United States of America.

Pay restitution in the amount of $95,000.00 through the Clerk, U. S. District Court to the victims and-in the
corresponding amounts listed below. Payment of restitution shall be forthwith.

The defendant shall pay the restitution during his supervised release at the rate of $500 per month. These

payment schedules do not foreclose the United States from exercising all legal actions, remedies, and
process available to it to collect the restitution judgment.

Restitution is to be paid to the following victims and distribution is to be made on a pro rata basis
(addresses on file with the U.S. Attorney’s office).

Discover Card Financial Services - $70,300.00
American Express - $15,200.00
Citibank Investigative Services - $7,600.00

Capitol One - $1,900.00

3:17-CR-00090-AJB

 
